02-10-218-CV













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00218-CV
 
 



In the Interest of T.B., T.B., and
  M.B., Children


 


 



 
 
------------
 
FROM THE
360th District Court OF Tarrant
COUNTY
------------
MEMORANDUM OPINION[1]
------------
          Appellant K.P.
attempts to appeal from the trial court’s judgment signed on June 10, 2010.  Appellant K.B. timely
filed a notice of appeal in this case on June 24, 2010.  See
Tex. R. App. P. 26.1(b), 28.1(a); Tex. Fam. Code Ann. § 263.405(a) (Vernon
2008).  Therefore, the notice of appeal
for K.P. was due July 8, 2010, but was not filed
until September 17, 2010.[2]  See
Tex. R. App. P. 26.1(d).  K.P. filed a “Motion to Extend Time to File Notice of
Appeal,” but it was not filed until September 17, 2010, more than fifteen days
after the July 8, 2010 deadline for filing the notice of appeal.  See
Tex. R. App. P. 26.3.
          On October 1, 2010, we notified K.P. of our concern that the court may not have
jurisdiction over her appeal because the notice of appeal was not timely filed.  We informed K.P.
that the appeal was subject to dismissal for want of jurisdiction unless she or
any party desiring to continue the appeal filed a response on or before October
11, 2010, showing grounds for continuing the appeal.  We have not received a response.
          The times for filing a notice of
appeal are jurisdictional in this court, and absent a timely filed notice of
appeal or extension request, we must dismiss the appeal.  See
Tex. R. App. P. 2, 25.1(b); Verburgt v. Dorner, 959 S.W.2d 615, 617
(Tex. 1997).  Accordingly, we deny K.P.’s “Motion to Extend Time to File Notice of Appeal” and
dismiss K.P.’s appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a); 43.2(f).
 
 
PER CURIAM
 
PANEL: 
MEIER, J.; LIVINGSTON, C.J.;
and GABRIEL, J.
 
DELIVERED:  December 2, 2010




[1]See Tex. R. App. P. 47.4.


[2]K.P.’s motion for new trial did not operate to extend the
deadline for filing the notice of appeal. 
See Tex. Fam. Code Ann. § 263.405(c); see also Tex. R. App. P. 28.1(b).